           Case 1:19-cv-00497-CCC Document 70 Filed 03/04/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARBARA EVANS,                              :   CIVIL ACTION NO. 1:19-CV-497
                                            :
                     Plaintiff              :   (Judge Conner)
                                            :
               v.                           :
                                            :
CAPITAL BLUE CROSS,                         :
                                            :
                     Defendant              :

                                        ORDER

      AND NOW, this 4th day of March, 2021, upon consideration of plaintiff

Barbara Evans’ motion (Doc. 35) for partial summary judgment, defendant Capital

Blue Cross’s motion (Doc. 39) for summary judgment, and Capital Blue Cross’s

motion (Doc. 49) to strike, and the parties’ respective briefs in support of and

opposition to said motions, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.       Evans’ motion (Doc. 35) for partial summary judgment is DENIED.

      2.       Capital Blue Cross’s motion (Doc. 39) is DENIED with respect to
               Evans’ race discrimination claim based on disparate treatment and her
               disability discrimination claim as it relates to pre-March 2016 conduct.
               Capital Blue Cross’s motion (Doc. 39) is GRANTED in all other
               respects.

      3.       Entry of judgment in accordance with paragraph 2 is DEFERRED
               pending trial on Evans’ remaining claims.

      4.       Capital Blue Cross’s motion (Doc. 49) to strike is DENIED.
     Case 1:19-cv-00497-CCC Document 70 Filed 03/04/21 Page 2 of 2




5.       The court will schedule a pretrial scheduling conference call by
         separate order.



                                   /S/ CHRISTOPHER C. CONNER
                                   Christopher C. Conner
                                   United States District Judge
                                   Middle District of Pennsylvania
